UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6993



LAWRENCE TURNER,

                                              Plaintiff - Appellant,

          versus


C. E. THOMPSON, Warden, Staunton Correctional
Center; FAYE W. MCCAULEY, Operations Office,
Staunton Correctional Center; J. R. FLOYD,
Property Control Officer, Staunton Correction-
al Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-96-563-R)


Submitted:   January 21, 1999             Decided:   February 5, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Turner, Appellant Pro Se. Martha Murphey Parrish, Assis-
tant Attorney General, Lance Bradford Leggitt, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lawrence Turner appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    We deny Turner’s motion to consolidate this

appeal with appeal number 98-6904, and affirm on the reasoning of

the district court.    See Turner v. Thompson, No. CA-96-563-R (W.D.

Va. June 16, 1998).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2